MEMORANDUM **
Sivuthur Heap, a native and citizen of Cambodia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Sharma v. INS, 89 F.8d 545, 547 (9th Cir.1996), and we deny the petition for review.
The BIA considered the reports Heap submitted regarding changed country conditions in Cambodia and found that this evidence did not warrant reopening because Heap did not demonstrate prima facie eligibility for asylum and withholding of removal. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 870 (9th Cir.2003). The BIA did not abuse its discretion in denying Heap’s motion to reopen, because this denial was not arbitrary, irrational, or contrary to law. See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000).
Heap’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.